Citation Nr: 0946832	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  05-04 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to a compensable rating for service-connected 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The Veteran served on active duty from October 1970 to April 
1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions promulgated in September 2005 
and March 2008 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, California.  By the 
September 2005 rating decision, the RO denied service 
connection for PTSD.  Thereafter, by the March 2008 rating 
decision, the RO denied a compensable rating fro the 
Veteran's service-connected hemorrhoids.  However, it is 
noted that the RO assigned a staged rating of 10 percent for 
the service-connected hemorrhoids, effective April 1, 2008.  
The noncompensable (zero percent) rating was restored, 
effective May 20, 2008.

The Veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in October 2009.  A transcript 
of this hearing has been associated with the Veteran's VA 
claims folder.  Moreover, the Veteran submitted additional 
evidence to the Board at this hearing, accompanied by a 
waiver of having this evidence by the agency of original 
jurisdiction.  See 38 C.F.R. § 20.1304 (2009).

For the reasons addressed in the REMAND portion of the 
decision below, the Board finds that additional development 
is required for resolution of the PTSD claim.  Accordingly, 
this claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the disposition of the Veteran's hemorrhoids claim has been 
completed.

2.  The competent medical and other evidence of record 
indicates the Veteran more nearly approximates the criteria 
of large recurrent hemorrhoids than not.

3.  The competent medical and other evidence does not reflect 
the Veteran's service-connected hemorrhoids are manifested by 
persistent bleeding with secondary anemia or fissures.  


CONCLUSION OF LAW

The criteria for a rating of 10 percent for the Veteran's 
service-connected hemorrhoids are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, Diagnostic 
Code 7336 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA duties to assist and notify

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the Veteran was 
sent pre-adjudication notice via a letter dated in September 
2007, which is clearly prior to the March 2008 rating 
decision that is the subject of this appeal.  He was also 
sent additional notification via an August 2008 letter 
followed by readjudication of the appeal by the November 2008 
Statement of the Case (SOC) which "cures" the timing problem 
associated with inadequate notice or the lack of notice prior 
to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d 
at 1333-34.  

Taken together, the aforementioned VCAA letters informed the 
Veteran of what was necessary to substantiate his current 
appellate claim, what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and the need for the Veteran to advise VA of or to submit any 
evidence in his possession that was relevant to the case.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, 
supra.  Moreover, both letters included information regarding 
disability rating(s) and effective date(s) as mandated by the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  It 
is also noted that the August 2008 letter included 
information on the specific criteria used for evaluation of 
the service-connected hemorrhoids.

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the Veteran was notified and aware of 
the evidence needed to substantiate his hemorrhoids claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the Board finds that the duty to assist a 
claimant in the development of his or her case has been 
satisfied.  The Veteran has had the opportunity to present 
evidence and argument in support of his claims, to include at 
the October 2009 Board hearing.  Nothing indicates the 
Veteran has identified the existence of any other relevant 
evidence that has not been obtained or requested.  Moreover, 
he was accorded a VA medical examination regarding his 
hemorrhoids in November 2007.  The Veteran has not 
indentified any inaccuracies with respect to this examination 
nor any prejudice therein.  Accordingly, the Board finds that 
this examination is adequate for resolution of this case.  
Consequently, the Board finds that the duty to assist the 
Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  



Analysis

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations applies, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, the Court has 
held that "staged" ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In fact, as noted in the 
Introduction, the Veteran has already been assigned a 
"staged" rating in the instant case.

With regard to the Veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Under Diagnostic Code 7336, internal or external hemorrhoids 
warrant a noncompensable rating if symptoms are mild or 
moderate.  A 10 percent rating is warranted if hemorrhoids 
are large or thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences.  A 20 
percent rating is warranted if there is persistent bleeding 
with secondary anemia or fissures.  38 C.F.R. § 4.114.

The Board acknowledges that there was no evidence of external 
hemorrhoids on the November 2007 VA examination.  However, no 
digital rectal evaluation was conducted as part of this 
examination, and the Veteran maintains he did not refuse such 
an examination.  Subsequent treatment records from April 2008 
included findings of a large, internal hemorrhoid.  
Thereafter, the Veteran had surgery for his hemorrhoids in 
May 2008.  The RO assigned the 10 percent staged rating based 
upon these findings of a large hemorrhoid.  Nevertheless, the 
RO reduced the 10 percent rating to 0, finding that the large 
hemorrhoid was repaired by the surgery.

Despite the foregoing, the Board notes the Veteran has 
reported recurrent symptomatology regarding his hemorrhoids, 
including pain and bleeding.  For example, at the November 
2007 VA examination he reported bleeding once a month after 
bowel movement; continuous itching of the perianal area; some 
burning after bowel movement; as well as some swelling in 
that area after a bowel movement.  Moreover, he reported that 
typically one hour after going to bathroom he has to go back 
to wipe himself because of post-bowel movement leakage of 
mucus like material from that area.  The examination provides 
support of such symptomatology, in that there was some pink 
mucosa at the anal opening, as well as some evidence of well-
healed scar tissue.  The Board further notes that the 
treatment records reflect it was his complaints of such 
symptoms that resulted in the discovery of the large internal 
hemorrhoid for which he had surgery in May 2008.  It is noted 
that there were findings of two smaller hemorrhoids that were 
not repaired at this surgery.  In addition, the Veteran 
indicated at his October 2009 hearing that he continued to 
have such symptomatology, and that his hemorrhoids do return 
post-surgery; i.e., that these type of hemorrhoids are 
recurrent.  See Transcript pp. 14-15.

In view of the foregoing, the Board finds the competent 
medical and other evidence of record indicates the Veteran 
more nearly approximates the criteria of large recurrent 
hemorrhoids than not.  Pursuant to the provisions of 38 
C.F.R. 
§§ 4.3 and 4.7, the Veteran is entitled to the assignment of 
a 10 percent disability rating in this case.

The Board further finds that the evidence does not reflect 
the Veteran's service-connected hemorrhoids are manifested by 
persistent bleeding with secondary anemia or fissures.  As 
noted above, the Veteran reported bleeding once a month after 
bowel movement at the November 2007 VA examination.  This 
does not indicate the type of persistent bleeding 
contemplated by the criteria for the next higher rating of 20 
percent under Diagnostic Code 7336.  More importantly, the 
examination found that the anal surface was without lesions, 
obvious fissure, or fistula.  Nothing in the treatment 
records on file, or the Veteran's own testimony, otherwise 
indicates anemia or fissures due to his service-connected 
hemorrhoids.  In fact, records from February 2008 
specifically state there was no fissures, active bleeding or 
fistula.  The April 2008 consultation for hemorrhoids did 
indicate that the examiner could not rule out fissure or 
fistula at that time, but the May 2008 surgical report itself 
and the post-surgical records do not reflect he actually had 
fissure or fistula.

In view of the foregoing, the Board finds that the Veteran 
does not meet or nearly approximate the criteria for the next 
higher rating of 20 percent for his service-connected 
hemorrhoids under Diagnostic Code 7336.  Therefore, he is 
entitled to a schedular rating of no more than 10 percent.

In exceptional cases where the schedular ratings are found to 
be inadequate, an extraschedular disability rating 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
However, under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the 
Board cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
Although the RO did include the regulation pertaining to 
extraschedular evaluations, 38 C.F.R. § 3.321(b), in the 
November 2008 SOC, the RO did not then or at any other time 
adjudicate the matter of the Veteran's entitlement to an 
extraschedular rating.  Moreover, the Veteran has never 
raised the matter of his entitlement to an extraschedular 
rating, nor identified any factors which may be considered to 
be exceptional or unusual regarding the service-connected 
hemorrhoids.  The Board therefore is without authority to 
consider the matter of extraschedular ratings.  Nevertheless, 
the Veteran is free to raise this as a separate issue with 
the RO if he so desires.

The Board further notes that, in Rice v. Shinseki, 22 Vet. 
App. 447 (2009), the Court held that a claim of entitlement 
to a total rating based upon individual unemployability 
(TDIU) is part of an increased rating claim when such claim 
is raised by the record.  However, in this case while the 
Veteran has indicated that he is unemployable due to his 
claimed PTSD, and submitted evidence in support of this 
assertion, he has not indicated that he is unemployable 
solely to his service-connected hemorrhoids.  Moreover, no 
evidence is of record which supports such a finding.  
Therefore, this issue is not presently before the Board for 
adjudication.


ORDER

Entitlement to a compensable rating of no more than 10 
percent for the Veteran's service-connected hemorrhoids is 
granted, subject to the law and regulations applicable to the 
payment of monetary benefits.


REMAND

Regarding the PTSD claim, the Board finds that further 
development is required in order to satisfy the duty to 
assist.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

In addition to the general rules of service connection noted 
above, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  Further, 38 C.F.R. § 
4.125(a) requires that diagnoses of mental disorders conform 
to the fourth edition of the Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV) and that if a diagnosis 
is not supported by the findings on the examination report, 
the rating agency shall return the report to the examiner to 
substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others" and (2) "the 
person's response [must have] involved intense fear, 
helplessness, or horror."  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  Hence, under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held 
that the presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.

The Veteran contends that it is due to stressors that 
occurred during his active military service.  Among other 
things, he contends that he was stationed at a base in the 
Republic of Vietnam that was overrun by enemy forces.

The Board observes that a September 2007 U.S. Army and Joint 
Services Records Research Center (JSSRC) report stated that 
stressor was not verified.  In pertinent part, the report 
stated there was no evidence of combat awards or decorations 
in the Veteran's file, that he served in the Republic of 
Vietnam at Tan Son Nhut AB TDY from November to December 
1972, and that there were no enemy attacks at this base 
during the time the Veteran served there.  However, in 
subsequent June 2008 JSRRC report it was stated that the 
"Ton" Son Nhut base was attacked during November 1972 and 
personnel records confirmed the Veteran was stationed there 
at that time.  Thus, an in-service stressor was confirmed.

The Board acknowledges that the Veteran was subsequently 
accorded a VA PTSD examination in June 2008; that the 
examiner was requested to render an opinion as to whether the 
Veteran has PTSD due to being attacked in 1972; that the 
examiner diagnosed major depression (not PTSD); the examiner 
specifically stated the Veteran did not have PTSD related to 
his military service; and that his major depression was not 
service related.  However, in making this opinion the 
examiner noted the conclusion of the September 2007 JSSRC 
report that the stressor was not verified; the examiner did 
not note the conclusion of the June 2008 report that the 
stressor was confirmed.  As such, the Board must conclude 
that this examination is inadequate as it does not appear to 
be based upon an accurate factual premise.  

The Board further notes that while the Veteran submitted an 
October 2009 statement at his hearing by a VA staff 
psychiatrist that he likely had PTSD and was unemployable as 
a result of his mental and medical disabilities, no competent 
medical evidence is otherwise of record which relates the 
claimed PTSD to the confirmed stressor.

In view of the foregoing, the Board finds that clarification 
is required as to whether the Veteran's current psychiatric 
disorder is etiologically related to the confirmed in-service 
stressor.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (When the medical evidence of record is insufficient, 
in the opinion of the Board, or of doubtful weight or 
credibility, the Board must supplement the record by seeking 
an advisory opinion, ordering a medical examination, or 
citing recognized medical treatises that clearly support its 
ultimate conclusions.).  

Since the Board has determined that a new examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names 
and addresses of all medical care 
providers who have treated the Veteran 
for his PTSD since December 2008.  After 
securing any necessary release, the 
AMC/RO should obtain those records not on 
file.

2.  After obtaining any additional 
records to the extent possible, the 
Veteran should be afforded a new 
examination to evaluate the nature and 
etiology of his claimed PTSD.  The claims 
folder should be made available to the 
examiner for review before the 
examination; the examiner must indicate 
that the claims folder was reviewed..

Following evaluation of the Veteran, the 
examiner must indicate whether he 
satisfies the DSM-IV criteria for a 
diagnosis of PTSD.  More importantly, for 
any acquired psychiatric disorder found 
to exist on this examination, the 
examiner must express an opinion as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
it is due to the confirmed stressor of 
being present at the Tan Son Nhut base 
when it was attacked in November 1972.

A complete rationale for any opinion 
expressed must be provided.

3.  Thereafter, the AMC/RO should review 
the claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the AMC/RO 
should review the examination report to 
ensure that it is responsive to and in 
compliance with the directives of this 
remand and if not, the AMC/RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the AMC/RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
Veteran's satisfaction, the Veteran and his representative 
should be furnished a Supplemental SOC (SSOC), which 
addresses all of the evidence obtained after the issuance of 
the last SSOC in February 2009, and provides an opportunity 
to respond.  The case should then be returned to the Board 
for further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


